Citation Nr: 0333565	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for left ankle 
posttraumatic degenerative joint disease, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from August 1987 to 
April 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In June 2003, the veteran had a hearing before the 
undersigned Board member at the RO.  38 U.S.C.A. § 7107 (c) 
(West 2002).  


REMAND

The veteran's most recent VA examination is dated in July 
2002.  At the time of that examination, the examiner 
determined that the veteran ambulated without assistive 
devices, that his gait was steady, and that there was no 
obvious limping.  The examiner noted slightly decreased range 
of motion of the left ankle, but indicated that there was no 
evidence of pain with range of motion.  At the June 2003 
Travel Board hearing, the veteran asserted that the symptoms 
associated with his left ankle disability have increased in 
severity since the July 2002 examination and that the 
examination did not adequately reflect the severity of his 
left ankle disorder at that time.  Thus, the Board is of the 
view that a VA examination is warranted to determine to level 
of severity of the veteran's left ankle disability.  See, 
e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997) (where 
appellant complained of increased hearing loss two years 
after his last audiology examination).  In addition, the 
Board notes that X-rays of the veteran's left ankle were not 
conducted at the time of the July 2003 examination.  The most 
current VA X-rays are dated in July 1993.  

The veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71, Diagnostic Code 5010, which pertains to arthritis due 
to trauma.  At the March 2003 hearing, it was asserted that 
the veteran's left ankle disorder should also be considered 
under Diagnostic Code 5262, which pertains to impairment of 
the tibia and fibula.  Significantly, the record reflects 
that the veteran has a nonunion fracture of the left and that 
he occasionally wears an ankle brace.  VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record.   

In February 2002, VA sent the veteran a letter informing him 
that evidence showing that his left ankle disability had 
worsened was needed to support his claim.  The veteran was 
informed that he should submit the evidence within 30 days of 
the later and if the evidence is not received within that 
time, his claim would be decided based on the evidence of 
record.  In April 2002, the RO denied the veteran's claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007-7010 (Fed.Cir. Sept. 22, 2003), the United States Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
Fed. Cir. 2003) (reviewing related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to response to a VCAA 
notice.  

According, this case is REMANDED to the RO for the following 
action:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102. 5103. and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the severity 
of his service-connected left ankle disability.   
Any necessary tests or studies, including 
X-rays, should be conducted.  The claims 
folders should be made available to the 
examiner.  

3.  The RO should then readjudicate the 
claim of entitlement to an increased 
rating for left ankle posttraumatic 
degenerative joint disease.  The RO should 
consider whether the veteran's service-
connected disability might be evaluated 
under Diagnostic Code 5262.  If the claim 
remains denied, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 







	(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




